 Case 2:19-cv-00908-PSG-GJS Document 1 Filed 02/06/19 Page 1 of 12 Page ID #:1



 1   LAQUER URBAN CLIFFORD & HODGE LLP
     Susan Graham Lovelace, State Bar No. 160913
 2    Email: Lovelace@luch.com
     Mana F. Bolourchi, State Bar No. 228138
 3    Email: mana@luch.com
     225 South Lake Avenue, Suite 200
 4   Pasadena, California 91101-3030
     Telephone: (626) 449-1882 / Facsimile: (626) 449-1958
 5
     Counsel for Plaintiffs, Trustees of the Southern California
 6   IBEW-NECA Pension Plan, et al.
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE SOUTHERN                            CASE NO.: 2:19-cv-908
     CALIFORNIA IBEW-NECA PENSION
12   PLAN, TRUSTEES OF THE SOUTHERN                      COMPLAINT FOR:
13   CALIFORNIA IBEW-NECA DEFINED
     CONTRIBUTION TRUST FUND;                            1.   BREACH OF WRITTEN
14   TRUSTEES OF THE SOUTHERN                                 COLLECTIVE
     CALIFORNIA IBEW-NECA HEALTH                              BARGAINING
15   TRUST FUND, TRUSTEES OF THE                              AGREEMENTS AND
     SOUTHERN CALIFORNIA IBEW-NECA                            RELATED TRUST
16                                                            AGREEMENTS; and
     SUPPLEMENTAL UNEMPLOYMENT
17   BENEFIT TRUST FUND, TRUSTEES OF                     2.   VIOLATION OF § 515 OF
     THE LOS ANGELES COUNTY                                   ERISA [29 U.S.C. §1132(e)(1)]
18   ELECTRICAL EDUCATIONAL AND
     TRAINING TRUST FUND, TRUSTEES
19   OF THE NATIONAL ELECTRICAL
20   BENEFIT FUND, TRUSTEES OF
     SOUTHERN CALIFORNIA IBEW-NECA
21   LABOR-MANAGEMENT
     COOPERATION COMMITTEE,
22   TRUSTEES OF THE NATIONAL NECA-
23
     IBEW LABOR-MANAGEMENT
     COOPERATION COMMITTEE TRUST
24   FUND, CONTRACT COMPLIANCE
     FUND, and LOS ANGELES
25   ELECTRICAL WORKERS CREDIT
     UNION,
26
                               Plaintiffs,
27
                  v.
28

                                                 1
                                             COMPLAINT
     1314902
 Case 2:19-cv-00908-PSG-GJS Document 1 Filed 02/06/19 Page 2 of 12 Page ID #:2



 1   GEM CONTRACTORS GROUP INC., a
     California corporation,
 2
                                 Defendant.
 3

 4             Plaintiffs, Trustees of the Southern California IBEW-NECA Pension Plan,
 5   Trustees of the Southern California IBEW-NECA Defined Contribution Trust Fund,
 6   Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees of the
 7   Southern California IBEW-NECA Supplemental Unemployment Benefit Trust Fund,
 8   Trustees of the Los Angeles County Electrical Educational and Training Trust Fund,
 9   Trustees of the National Electrical Benefit Fund, Trustees of Southern California
10   IBEW-NECA Labor-Management Cooperation Committee, Trustees of the National
11   NECA-IBEW Labor-Management Cooperation Committee Trust Fund, Contract
12   Compliance Fund, and Los Angeles Electrical Workers Credit Union complain and
13   allege as follows:
14                               JURISDICTION AND VENUE
15             1.   This Court has jurisdiction of this case pursuant to Section 502(e)(1) of
16   the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
17   U.S.C. §1132(e)(1)], which grants the United States District Courts jurisdiction over
18   civil actions brought by a fiduciary pursuant to Section 502(a)(3) of ERISA [29
19   U.S.C. §1132(a)(3)] to redress violations or enforce the terms of ERISA or an
20   employee benefit plan governed by ERISA. Such jurisdiction exists without respect
21   to the amount in controversy or the citizenship of the parties, as provided in Section
22   502(f) of ERISA [29 U.S.C. §1132(f)].
23             2.   This Court also has jurisdiction of this case pursuant to Section 301(a) of
24   the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
25   §185(a)], which grants the United States original jurisdiction over suits for violation
26   of contracts between an employer and a labor organization in an industry affecting
27   commerce, without respect to the amount in controversy and the citizenship of the
28   parties.
                                                  2
                                              COMPLAINT
     1314902
 Case 2:19-cv-00908-PSG-GJS Document 1 Filed 02/06/19 Page 3 of 12 Page ID #:3



 1             3.   Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA [29
 2   U.S.C. §1132(e)(2)], and Section 301(a) of the LMRA [29 U.S.C. §185(a)], in that
 3   this is the district in which the Plaintiff trust funds are administered, in which the
 4   relevant acts took place, and in which moneys are due and payable.
 5             4.   To the extent this Complaint sets forth any state law claims, this Court
 6   has supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
 7                                          PARTIES
 8             5.   Plaintiffs Trustees of the Southern California IBEW-NECA Pension
 9   Plan, Trustees of the Southern California IBEW-NECA Defined Contribution Trust
10   Fund, Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees
11   of the Southern California IBEW-NECA Supplemental Unemployment Benefit Trust
12   Fund, Trustees of the Los Angeles County Electrical Educational and Training Trust
13   Fund, Trustees of the National Electrical Benefit Fund (“NEBF”), Trustees of the
14   Southern California IBEW-NECA Labor-Management Cooperation Committee (“So.
15   Cal. LMCC”), and Trustees of the National NECA-IBEW Labor-Management
16   Cooperation Committee Trust Fund (“National LMCC”) are the Trustees of express
17   trusts (“Trusts”) created pursuant to written Declarations of Trust (“Trust
18   Agreements”). Except for the NEBF and National LMCC, the Trust Agreements are
19   between various chapters of the International Brotherhood of Electrical Workers
20   (“IBEW”), including Local No. 11, and various chapters, including the Los Angeles
21   chapter, of the National Electrical Contractors Association (“NECA”), an employer
22   association in the electrical industry in Southern California. For the NEBF and the
23   National LMCC, the Trust Agreements are between the National Union of IBEW and
24   the National NECA. The Trusts are now, and were at all times material to this action,
25   Labor-Management multiemployer trusts created and maintained pursuant to
26   §302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5), except for the So. Cal. LMCC and the
27   National LMCC, which are Trusts created and maintained pursuant to the Labor-
28   Management Relations Act of 1947, as amended, and the Labor-Management
                                                 3
                                            COMPLAINT
     1314902
 Case 2:19-cv-00908-PSG-GJS Document 1 Filed 02/06/19 Page 4 of 12 Page ID #:4



 1   Cooperation Act of 1975. Plaintiffs, as Trustees of the express Trusts (except for the
 2   Trustees of the So. Cal. LMCC and the National LMCC), are “fiduciar[ies]” with
 3   respect to the Trusts as defined in Section 3(21)(A) of ERISA [29 U.S.C.
 4   §1002(21)(A)]. The Trusts are administered by the Trustees of the Trusts in Los
 5   Angeles County. Plaintiff, Los Angeles Electrical Workers Credit Union, is a state
 6   chartered credit union that collects employee authorized vacation payments pursuant
 7   to collective bargaining agreements entered into by Local No. 11 of the IBEW (“Local
 8   11”). Plaintiff, Contract Compliance Fund, is administered by NECA and collects
 9   industry advancement funds pursuant to various collective bargaining agreements
10   entered into by various local unions of the IBEW and various chapters of NECA.
11   Collectively, all Plaintiffs are referred to herein as the “Plaintiffs.”
12             6.    Plaintiffs are informed and believe, and thereon allege, that at all times
13   material herein, defendant GEM Contractors Group Inc. (“Defendant”) was and is a
14   California corporation with its principal place of business in Los Angeles, California.
15                  BARGAINING AGREEMENTS AND STATUS OF PARTIES
16             7.    Plaintiffs are informed and believe, and thereon allege, that on or about
17   June 12, 2018, Defendant signed two (2) written subscription agreements
18   (collectively, the “Subscription Agreements”) whereby Defendant agreed to be bound
19   by the terms of a collective bargaining agreement known as the Inside Wiremen’s
20   Agreement between the Los Angeles County Chapter of NECA and Local 11 (“Master
21   Agreement”), for work performed on a Norwalk-La Mirada Unified School District
22   construction project known as Modernization of Admin/MPR at Gardenhill &
23   Hutchinson, PN#237420 (“Norwalk-La Mirada Project”).
24             8.    Pursuant to the terms of the Subscription Agreements, Defendant
25   expressly agreed to be bound by the written terms of the Trust Agreements.
26             9.    Plaintiffs are informed and believe, and thereon allege, that in or after
27   June 2018, Defendant began performing work on the Norwalk-La Mirada Project and
28   ///
                                                   4
                                             COMPLAINT
     1314902
 Case 2:19-cv-00908-PSG-GJS Document 1 Filed 02/06/19 Page 5 of 12 Page ID #:5



 1   that the work performed by Defendant on the Norwalk-La Mirada Project was covered
 2   by the Master Agreement.
 3             10.    Plaintiffs are informed and believe, and thereon allege, that the terms and
 4   provisions of the Trust Agreements are incorporated by reference into the Master
 5   Agreement, and/or that Defendant is otherwise bound to the Trust Agreements.
 6             11.    Plaintiffs are informed and believe, and thereon allege, that Defendant is
 7   an “employer” as that term is defined in the Master Agreement and/or related Trust
 8   Agreements.
 9             12.    Plaintiffs are informed and believe, and thereon allege, that Defendant is
10   an “employer” as defined and used in Section 3(5) of ERISA [29 U.S.C. §1002(5)],
11   and, therefore, Defendant is “obligated to make contributions to a multiemployer
12   plan” within the meaning of Section 515 of ERISA [29 U.S.C. §1145]. Plaintiffs are
13   informed and believe, and thereon allege, that Defendant is also an “employer”
14   engaged in “commerce” in an “industry affecting commerce,” as those terms are
15   defined and used in Sections 501(1) and 501(3) of the LMRA [29 U.S.C. §§ 142(1)]
16   and 142(3)], and within the meaning and use of Section 301(a) of the LMRA [29
17   U.S.C. §185(a)].
18                                  FIRST CLAIM FOR RELIEF
19                     Breach of Written Collective Bargaining Agreement and
20                   Related Trust Agreements By All Plaintiffs Against Defendant
21             13.    Plaintiffs hereby refer to, and incorporate herein by reference, paragraphs
22   1 through 12, above.
23             14.    Plaintiffs are informed and believe, and thereon allege, that by the terms
24   and provisions of the Master Agreement and/or related Trust Agreements, and at all
25   times material herein, Defendant agreed, and is and was obligated, to the following:
26                    14.1. Report to Plaintiffs fringe benefit contributions and other amounts
27   due regarding its employees covered by the terms the Master Agreement and related
28   Trust Agreements.
                                                    5
                                               COMPLAINT
     1314902
 Case 2:19-cv-00908-PSG-GJS Document 1 Filed 02/06/19 Page 6 of 12 Page ID #:6



 1                   14.2. Make payments to Plaintiffs at the appropriate hourly rates for all
 2   employees covered by the terms of the Master Agreement and related Trust
 3   Agreements.
 4                   14.3. Prepare and submit completed contribution reporting forms
 5   (“Monthly Reports”) to Plaintiffs, on a monthly basis, which provide the information
 6   needed in order to accurately assess the amount of contributions and other amounts
 7   due and payable by Defendant to Plaintiffs.
 8                   14.4. Prepare and submit completed Monthly Reports, along with the
 9   appropriate payments, to Plaintiffs on or before the 15th date of the calendar month
10   following the month in which the contributions and other amounts accrued.              If
11   Plaintiffs do not receive Monthly Reports and remittances by the 15th day of the
12   month, Defendant shall be deemed delinquent.
13                   14.5. Permit Plaintiffs and their agents to conduct audits of payroll and
14   related records in order to determine if fringe benefit contributions and other amounts
15   have been properly paid pursuant to the Master Agreement and related Trust
16   Agreements.
17             15.   Plaintiffs are informed and believe, and thereon allege, that from July
18   2018 through present, Defendant has breached the Master Agreement and/or the
19   related Trust Agreements by failing to pay or timely pay to Plaintiffs fringe benefit
20   contributions and/or other amounts due as required by the Master Agreement and/or
21   related Trust Agreements. Defendant currently owes Plaintiffs unpaid fringe benefit
22   contributions of at least $112,861.86 based on Monthly Reports prepared by
23   Defendant and submitted to Plaintiffs related to work performed on the Norwalk-La
24   Mirada Project during the months of October 2018 through December 2018.
25             16.   Plaintiffs are informed and believe, and thereon allege, that on an
26   ongoing basis, Defendant will and has continued to fail to pay to Plaintiffs the
27   required fringe benefit contributions and other amounts owed. The amount of the
28   ///
                                                  6
                                             COMPLAINT
     1314902
 Case 2:19-cv-00908-PSG-GJS Document 1 Filed 02/06/19 Page 7 of 12 Page ID #:7



 1   additional unpaid contributions and other amounts owed will be established by proof
 2   at the trial herein.
 3             17.     As of the date of filing this Complaint, Defendant is “delinquent,” as that
 4   term is used in the Master Agreement and/or related Trust Agreements.
 5             18.     Pursuant to the Master Agreement, related Trust Agreements, and/or
 6   §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], Defendant is obligated to pay to
 7   Plaintiffs liquidated damages for the detriment caused by the failure of Defendant to
 8   pay fringe benefit contributions and other amounts owed to Plaintiffs in a timely
 9   manner.         Plaintiffs are informed and believe, and thereon allege, that liquidated
10   damages are due and payable from Defendant to Plaintiffs related to work performed
11   during the time period of June 2018, to the present in an amount that will be
12   established by proof at the trial herein.
13             19.     Plaintiffs are informed and believe, and thereon allege, that Defendant
14   has failed to pay certain additional amounts of liquidated damages in amounts not
15   presently known to Plaintiffs, and these additional amounts will be established by
16   proof at the trial herein.
17             20.     Pursuant to the Master Agreement, related Trust Agreements, and/or
18   §502(g)(2) of ERISA, [29 U.S.C. §1132(g)(2)], Defendant owes Plaintiffs interest on
19   all unpaid fringe benefit contributions and related amounts from the dates the sums
20   were originally due to Plaintiffs to the date of judgment and post-judgment. The
21   amount of interest will be established by proof at trial.
22             21.     By the Master Agreement, Trust Agreements and/or Section 502(g)(2) of
23   ERISA, [29 U.S.C. §1132(g)(2)], Defendant is obligated to pay all legal and auditing
24   costs in connection with any delinquency, whether incurred before or after litigation is
25   or was commenced.
26             22.     It has been necessary for Plaintiffs to engage legal counsel for the
27   purpose of collecting said contributions and other amounts, and Plaintiffs are entitled
28   to their reasonable attorneys’ fees in connection therewith. The exact amount of the
                                                     7
                                                COMPLAINT
     1314902
 Case 2:19-cv-00908-PSG-GJS Document 1 Filed 02/06/19 Page 8 of 12 Page ID #:8



 1   legal fees due and payable has not been ascertained at this time. It may also be
 2   necessary for Plaintiffs to incur audit costs for the purpose of collecting the amounts
 3   owed by Defendant. The exact amount of said audit costs has not been ascertained at
 4   this time. These amounts shall be established by proof at trial.
 5             23.   Pursuant to §502(g)(2)of ERISA, [29 U.S.C. §1132(g)(2)], the Court may
 6   grant such other legal or equitable relief as the Court deems appropriate. As part of
 7   Plaintiffs’ judgment, Plaintiffs request the Court to:
 8                   23.1. Order Defendant, its representatives, agents and associates, to
 9   provide a full and complete accounting for, and tracing the use of, all unpaid amounts
10   owed pursuant to the Master Agreement and Trust Agreements, and identify all
11   property, real or personal, tangible or intangible, that are the profits from the unpaid
12   amounts, whether in whole or in part, of the use of any sums owed to Plaintiffs;
13                   23.2. Order Defendant, its representatives, agents and associates, to post
14   and deliver either a good faith deposit, or a performance bond issued in favor of
15   Plaintiffs, in an amount determined by the Court to be appropriate;
16                   23.3. Order the creation of a constructive trust for the full amount
17   determined to be due Plaintiffs on all applicable property of Defendant, and order the
18   transfer of the applicable property to Plaintiffs; and
19                   23.4. Order Defendant, its representatives, agents and associates, to pay
20   to Plaintiffs all amounts due Plaintiffs, including, but not limited to, the unpaid
21   contributions, benefits, withholdings, damages, legal fees, audit fees and other
22   expenses and damages incurred.
23             24.   Plaintiffs are also seeking injunctive relief, including but not limited to a
24   temporary restraining order, preliminary injunction and/or permanent injunction:
25                   24.1. Ordering Defendant to submit the required Monthly Reports and
26   remit the appropriate fringe benefit contributions and other amounts owed to Plaintiffs
27   on an ongoing basis;
28   ///
                                                    8
                                               COMPLAINT
     1314902
 Case 2:19-cv-00908-PSG-GJS Document 1 Filed 02/06/19 Page 9 of 12 Page ID #:9



 1                   24.2. Enjoining Defendant from continuing to violate its duties under
 2   ERISA (by failing to remit the appropriate fringe benefit contributions and other
 3   amounts owed to Plaintiffs on an ongoing basis);
 4                   24.3. Enjoining Defendant from employing employees covered under
 5   the Master Agreement and related Trust Agreements without properly reporting and
 6   remitting to Plaintiffs the amounts owed to Plaintiffs pursuant to those agreements;
 7   and
 8                   24.4. Ordering Defendant to permit Plaintiffs’ auditor access to the wage
 9   and payroll books and records of Defendant in order to permit Plaintiffs to verify the
10   precise amounts owed by Defendant to Plaintiffs.
11                               SECOND CLAIM FOR RELIEF
12                         Violation of §515 of ERISA [29 U.S.C. §1145]
13                               By All Plaintiffs Against Defendant
14             25.   Plaintiffs hereby refer to, and incorporate herein by reference, paragraphs
15   1 through 24, inclusive of sub-paragraphs, above.
16             26.   §515 of ERISA [29 U.S.C. §1145], provides “[e]very employer who is
17   obligated to make contributions to a multiemployer plan under the terms of the plan
18   or under the terms of a collectively bargained agreement shall, to the extent not
19   inconsistent with law, make such contributions in accordance with the terms and
20   conditions of such plan or such agreement.”
21             27.   Defendant is an “employer” as defined and used in §3(5) of ERISA, 29
22   U.S.C. §1002(5), and is “obligated to make contributions to a multiemployer plan”
23   within the meaning and use of §515 of ERISA [29 U.S.C. §1145].
24             28.   Plaintiffs are informed and believe, and thereon allege, that Defendant
25   violated its statutorily-mandated obligation to timely pay fringe benefit contributions
26   and other amounts to Plaintiffs. Plaintiffs are informed and believe, and thereon
27   allege, that there is due and payable from Defendant the fringe benefit contributions
28   and other amounts set forth in paragraphs 15 and 16, above.
                                                   9
                                              COMPLAINT
     1314902
Case 2:19-cv-00908-PSG-GJS Document 1 Filed 02/06/19 Page 10 of 12 Page ID #:10



 1             29.   Plaintiffs are informed and believe, and thereon allege, that Defendant
 2   failed to timely cure its violation, and has since continued to violate its statutory
 3   obligations.
 4             30.   Plaintiffs are informed and believe, and thereon allege, that there is no
 5   pending unsatisfied condition subsequent or legal excuse for Defendant’s violation of
 6   §515 of ERISA [29 U.S.C. §1145].
 7             31.   Pursuant to §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], in any action
 8   by a fiduciary in which judgment is found in favor of the Plan, the Court shall award
 9   the Plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions, (iii) an
10   amount equal to the greater of, (a) interest on the unpaid contributions or (b)
11   liquidated damages provided for under the Plan in an amount not in excess of 20% (or
12   such higher percentage as may be permitted under federal or state law) of the amount
13   determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
14   and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
15   For purposes of §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], interest on unpaid
16   contributions shall be determined by using the rate provided under the Plan or, if none,
17   the rate prescribed under §6621 of the Internal Revenue Code of 1986, as amended, 26
18   U.S.C. §6621. The exact amount of the unpaid contributions, benefits, withholdings,
19   damages, reasonable attorneys’ fees, court costs, interest, liquidated damages and
20   other expenses allowed by federal statute and owed to Plaintiffs by Defendant has not
21   been ascertained at this time. These amounts shall be established by proof at the time
22   of trial.
23             32.   As part of Plaintiffs’ judgment, Plaintiffs shall also request the relief set
24   forth in paragraphs 23 through 24, inclusive of sub-paragraphs, above.
25                                             PRAYER
26             WHEREFORE, Plaintiffs pray for judgment as follows:
27             1.    For unpaid fringe benefit contributions, liquidated damages and other
28   amounts due in amounts proved at the time of trial;
                                                   10
                                               COMPLAINT
     1314902
Case 2:19-cv-00908-PSG-GJS Document 1 Filed 02/06/19 Page 11 of 12 Page ID #:11



 1             2.   For damages for breach of contract in amounts proved at time of trial;
 2             3.   For interest at the applicable rate on all amounts due from their respective
 3   due dates and thereafter post-judgment;
 4             4.   For reasonable attorneys’ fees;
 5             5.   For costs of suit incurred herein;
 6             6.   For such additional relief as this Court deems just and proper, including,
 7   but not limited to, the following:
 8                  6.1    An Order directing Defendant, its representatives, agents and
 9   associates, to provide a full and complete accounting for, and tracing the use of, all
10   unpaid amounts owed pursuant to the Master Agreement and Trust Agreements, and
11   identify all property, real or personal, tangible or intangible, that are the profits from
12   the unpaid sums due, whether in whole or in part, of the use of any unpaid amounts
13   owed;
14                  6.2.   An Order directing Defendant, its representatives, agents and
15   associates, to post and deliver either a good faith deposit, or a performance bond
16   issued in favor of Plaintiffs, in an amount determined by the Court to be appropriate;
17                  6.3.   An Order for the creation of a constructive trust in favor of
18   Plaintiffs on all applicable property of Defendant, up to the full amount found due by
19   Defendant to Plaintiffs, and an Order for the transfer of the applicable property to
20   Plaintiffs; and
21                  6.4.   An Order directing Defendant, its representatives, agents and
22   associates, to pay to Plaintiffs all amounts due Plaintiffs, including, but not limited to,
23   the unpaid contributions, benefits, withholdings, damages, legal fees, and other
24   expenses and damages incurred.
25             7.   For injunctive relief, including but not limited to a temporary restraining
26   order, preliminary injunction and/or permanent injunction:
27   ///
28   ///
                                                  11
                                              COMPLAINT
     1314902
Case 2:19-cv-00908-PSG-GJS Document 1 Filed 02/06/19 Page 12 of 12 Page ID #:12



 1                   7.1    Ordering Defendant to submit the required Monthly Reports and
 2   remit the appropriate fringe benefit contributions and other amounts due to Plaintiffs
 3   on an ongoing basis;
 4                   7.2    Enjoining Defendant from continuing to violate its duties under
 5   ERISA (by failing to submit the required Monthly Reports and remit the appropriate
 6   fringe benefit contributions and other amounts due to Plaintiffs on an ongoing basis);
 7   and
 8                   7.3.   Enjoining Defendant from employing employees covered under
 9   the Master Agreement and related Trust Agreements without properly reporting and
10   making the required payments to Plaintiffs.
11

12   Dated: February 6, 2019              Respectfully Submitted,
13                                        LAQUER URBAN CLIFFORD & HODGE LLP
14

15                                        By: /S/ Mana F. Bolourchi
                                                MANA F. BOLOURCHI
16                                              Counsel for Plaintiffs, Trustees of the Southern
                                                California IBEW-NECA Pension Plan, et al.
17

18

19                                    WAIVER OF JURY TRIAL
20             Plaintiffs hereby waive a jury trial in this action.
21

22   Dated: February 6, 2019              LAQUER URBAN CLIFFORD & HODGE LLP
23

24                                        By: /S/ Mana F. Bolourchi
                                                MANA F. BOLOURCHI
25                                              Counsel for Plaintiffs, Trustees of the Southern
                                                California IBEW-NECA Pension Plan, et al.
26

27

28

                                                     12
                                                COMPLAINT
     1314902
